FILE COPY




                                  No. 07-13-00376-CR

William Lee McMillan, Jr.                   §      From the 108th District Court
 Appellant                                           of Potter County
                                            §
v.                                          §      February 12, 2014
The State of Texas                          §      Opinion by Justice Hancock
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated February 12, 2014, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      It is further ordered, adjudged and decreed that appellant pay all costs incurred

by reason of this appeal for which let execution issue.

      It is further ordered that this decision be certified below for observance.

                                          oOo